DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
 
Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 11/10/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Pub. 2007/0290311 to Hauenstein (from hereinafter Hauenstein, prior art of record) in view of U.S. Pre-Grant Pub. 2019/0164865 to Elger et al. (from hereinafter Elger, prior art of record).
Regarding Claim 1, Hauenstein teaches a package structure (see Figs. 15-16 shown below; see also Figs. 2-14) comprising:
a first encapsulation member (230; see ¶ [0069-70]) comprising a first metal layer (240/241/242; see ¶ [0070]), the first metal layer (240/241/242) comprising at least one first groove (e.g. “depression” 50 within metal layer 242 [analogous to layer 43]; see various viewpoints of Figs. 2-11; see also Figs. 13-14 reproduced below for convenience; ¶ [0046, 68-75]), a first insulation layer (231; see ¶ [0070]) and a second metal layer (232; see ¶ [0070]), the 231) being formed between the first metal layer (240/241/242) and the second metal layer (232); 
a second encapsulation member (200; see ¶ [0068-70]) comprising a third metal layer (43; see ¶ [0046-47]); 
at least one semiconductor chip (31; see ¶ [0044-50]) disposed between the first encapsulation member (230) and the second encapsulation member (200) and accommodated in the at least one first groove (e.g. “depression” 50 in analogous “first metal layer” 242) , the at least one semiconductor chip (31) comprising a plurality of conductive terminals (33/34/35; see ¶ [0068-70]) connected with the first metal layer (240/241/242) or the third metal layer (43);
a plurality of metal pins (e.g. 250/251/252 and G2/S2/D2; see ¶ [0071-72, 77]) disposed between the second encapsulation member (200) and the first encapsulation member (230) and extended outward from the first encapsulation member (230) and the second encapsulation member (200), the plurality of metal pins (250/251/252) being electrically connected with the plurality of conductive terminals (33/34/35) respectively, wherein the plurality of metal pins (250/251/252) and the at least one first groove (e.g. “depression” 50 in analogous “first metal layer” 242) are located in different surfaces, respectively (as this instant language fails to designate that the claimed “different surfaces” are those of any specific structural feature, the examiner concludes that the broadest reasonable interpretation of “different surfaces” encompasses any surfaces of any structural feature; therefore, Hauenstein anticipates this limitation by teaching that “metal pins” 250/251/252 are located in the outer side surface of 260 as shown in the left side of Fig. 15, and Hauenstein also teaches that the at least one first groove accommodating first die 31 is located in a different surface of first metal layer 242, the different surface of 242 accommodating first die 31 as illustrated in Figs. 13-15); and
a second insulation layer (although it may not be illustrated, see ¶ [0050] teaching “a relatively large gap is shown between the outer periphery of die 31 and the inner surface of rim 52… [and] the remaining gap may be filled with an insulation bead [emphasis examiner’s]”; see also ¶ [0053] teaching the use of “molding or gel filling”) disposed between the first encapsulation member (230) and the second encapsulation member (200) for securing the first encapsulation member (230), the second encapsulation member (200), the at least one semiconductor chip (31), and the plurality of metal pins (250/251/252).

    PNG
    media_image1.png
    402
    991
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    398
    766
    media_image2.png
    Greyscale

Hauenstein may not explicitly teach that the second insulation layer (e.g. insulation/filling in space between die 31 and mold mass 260; see ¶ [0050, 53, 71-73]) is contacted with the plurality of metal pins (e.g. 250/251/252 and G2/S2/D2; see ¶ [0071-72, 77]), because Hauenstein might not explicitly illustrate that pins (e.g. 250/251/252) extend into cavity (50; see e.g. Figs. 1-3) toward die (31) beyond the inner boundary of housing/insulation structure (260), similar to applicant’s pins (12) and housing/insulation structure (18) as illustrated in applicant’s Figs. 1A-B.
Elger does teach a similar package structure (e.g. Fig. 1 reproduced below) comprising an analogous plurality of pins (e.g. 20/21/3; ¶ [0039-44]) which, consistent with applicant’s instant invention, does extend into a similar cavity (6/6’) towards dies (16/17/18).  The examiner submits that one of ordinary skill in the art would immediately ascertain that implementing this extended pin structure (20/21/3) of Elger with Hauenstein would predictably result in Hauenstein’s pins (250/251/252) contacting the second insulation layer (e.g. insulation/filling in space between die 31 and mold mass 260), as required by the instantly amended Claim 1.

    PNG
    media_image3.png
    423
    1338
    media_image3.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to implement the extended pin structure (20/21/3) of Elger for use as Hauenstein’s pins (250/251/252) to predictably form electrical interconnections with the packaged semiconductor devices.  Furthermore, Elger demonstrates that Elger’s extended pin structures (20/21/3) constitute an art-recognized equivalent structure used for the same purpose of electrically bonding semiconductor chips and metal layers to form a packaged device. (See MPEP § 2144.06)

Regarding Claim 2, Hauenstein teaches the package structure (Figs. 15-16) according to claim 1, wherein the first metal layer (240/241/242) is formed on the first insulation layer (231) and comprises a first part (241) and a second part (240) separated from each other, wherein the semiconductor chip (31) comprises a first surface (e.g. top), a second surface (e.g. bottom) opposite to the first surface, at least one first conductive terminal (34) and at least one second conductive terminal (33), wherein the at least one first conductive terminal (34) and the at least one second conductive terminal (33) are disposed on the second surface (e.g. bottom of 31), the at least one first conductive terminal (34) is connected with the first part (241) of the first metal layer (240/241/242), and the at least one second conductive terminal (33) is connected with the second part of the first metal layer (240/241/242), wherein the second insulation layer (e.g. insulation/filling; see ¶ [0050, 53]) comprises a first part (e.g. 1st Part as annotated in Fig. 15 below), a second part  (e.g. 2nd Part as annotated in Fig. 15 below) and a third part  (e.g. 3rd Part as annotated in Fig. 15 below), wherein the first part (1st Part) of the second insulation layer (e.g. insulation/filling; see ¶ [0050, 53]) is disposed among the semiconductor chip (31), the first part (241) of the first metal layer (240/241/242), the second part (240) of the first metal layer (240/241/242) and the first insulation layer (231), the second part (2nd Part) of the second insulation layer (e.g. insulation/filling; see ¶ [0050, 53]) is disposed among the semiconductor chip (31), a metal pin (e.g. 250/251/252), the first part (241) of the first metal layer (240/241/242) and the third metal layer (43), and the third part (3rd Part) of the second insulation layer (e.g. insulation/filling; see ¶ [0050, 53]) is disposed among the semiconductor chip (31), the second part (240) of the first metal layer (240/241/242) and the third metal layer (43).

    PNG
    media_image4.png
    493
    760
    media_image4.png
    Greyscale


Regarding Claim 3, Hauenstein teaches the package structure (Figs. 15-16) according to claim 2.
Hauenstein may not explicitly teach that their package structure further comprises a first conduction layer disposed between the first encapsulation member (230) and the second encapsulation member (200), wherein a part of the first conduction layer is connected between the first surface of the semiconductor chip (31) and the third metal layer (43), and the other part of the first conduction layer is connected between a first surface of the metal pin (250/251/252) and the third metal layer (43).
Elger does teach a similar package structure (e.g. Fig. 1 reproduced below) further comprising a first conduction layer (14; see ¶ [0040-41]) disposed between a first encapsulation member (4; see ¶ [0037-44]) and a second encapsulation member (2), wherein a part of the first conduction layer (14) is connected between a first surface (e.g. top) of a semiconductor chip (e.g. either 16/18) and a third metal layer (10), and another part of the first conduction layer (14) is connected between a first surface (e.g. top) of a metal pin (e.g. analogous conductor 3/20) and the third metal layer (10).

    PNG
    media_image3.png
    423
    1338
    media_image3.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to implement the “first conduction layer” of Elger as claimed in the device of Hauenstein for the predictable benefit of facilitating bonding.  Furthermore, Elger demonstrates that utilizing a first conduction layer as claimed is an art-recognized equivalent structure used for the same purpose of electrically bonding semiconductor chips and metal layers. (See MPEP § 2144.06)  

Regarding Claim 4, Hauenstein and Elger teach the package structure (Hauenstein Figs. 15-16; Elger Figs. 1-2) according to claim 2, further comprising a second conduction layer (Elger 14) disposed between the first encapsulation member (Hauenstein 230; Elger 4) and the second encapsulation member (Hauenstein 230; Elger 2) and comprising a first part, a second part and a third part, wherein the first part of the second conduction layer (Elger 14) is connected between the at least one first conductive terminal (Hauenstein 34; Elger 29, see ¶ [0041]) and the first part (Hauenstein 241; Elger 11) of the first metal layer (Hauenstein 240/241/242; Elger 11), the second part of the second conduction layer (Elger 14) is connected between the at least one second conductive terminal (Hauenstein 33; Elger additional 29, see ¶ [0041]) and the second part of the first metal layer (Hauenstein 240; Elger 11), and the third part (of Elger 14) is connected between a second surface (e.g. bottom) of the metal pin (Hauenstein 250/251/252; Elger e.g. analogous conductor 3/20) and the first metal layer (Hauenstein 240/241/242; Elger 14).

Regarding Claim 5, Hauenstein teaches the package structure (Figs. 15-16) according to claim 2, wherein the first metal layer (240/241/242) comprises at least one second groove (e.g. “gap” 66 in Fig. 5 and ¶ [0054]; see also space occupied by the 2nd Part of the 2nd Insulation Layer as identified above in annotated Fig. 15), the at least one first groove (e.g. “depression” 50 in analogous “first metal layer” 242 shown in Figs. 13-15) and the at least one second groove (66) are located between the first part (241) of the first metal layer (240/241/242) and the second part (240) of the first metal layer (240/241/242), wherein the second groove (e.g. between first and second parts 241/240 of first metal layer, and underneath chip 31) is disposed in the first groove (e.g. “depression” 50 in analogous “first metal layer” 242 shown in Figs. 13-15), portion of the second insulation layer (e.g. insulation/filling; see ¶ [0050, 53]) is exposed through the first groove (50) and the second groove (66), wherein the semiconductor chip (31) is accommodated in the first groove (50).

Regarding Claim 6, Hauenstein teaches the package structure (Figs. 15-16) according to claim 5, wherein the second encapsulation member (200) further comprises: a third insulation layer (41; see ¶ [0046-49]) formed on the third metal layer (43); and a fourth metal layer (40; see ¶ [0070]) formed on the third insulation layer (41).

Regarding Claim 11, Hauenstein and Elger teach the package structure (Figs. 15-16) according to claim 2, further comprising a first conduction layer (Elger 14) connected between the first surface (e.g. top) of the semiconductor chip (Hauenstein 31; Elger 16/18) and the third metal layer (Hauenstein 43; Elger 10), wherein the second part (Hauenstein 2nd Part annotated above) of the second insulation layer (Hauenstein insulation/filling; see ¶ [0050, 53]) is disposed among the first part (Hauenstein 241; Elger 11) of first metal layer (Hauenstein 240/241/242; Elger 11), the metal pin (Hauenstein 250/251/252; Elger e.g. analogous conductor 3/20), the third metal layer (Hauenstein 43; Elger 10) and the semiconductor chip (Hauenstein 31; Elger 16/18).
Regarding Claim 13, Hauenstein teaches the  package structure (Figs. 15-16) according to claim 1, further comprising an insulation structure (260; see ¶ [0073]) disposed on lateral sides of the first encapsulation member (230) and the second encapsulation member (200), wherein the metal pin (250/251/252) is partially embedded in the insulation structure (260).

Regarding Claim 19, Hauenstein teaches the package structure (Figs. 15-16) according to claim 1, wherein the semiconductor chip (31) is a flip-chipped integrated circuit chip (31).


Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot in view of the revised grounds of rejection necessitated by applicant’s claim amendments filed 01/26/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892